Citation Nr: 0936292	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-39 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for residuals, foreign 
object (needle) in the right hip. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from October 2004 and March 2005 
rating decisions of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
claims on appeal. 

In August 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claim folder. 

By a September 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1. The Veteran does not have hearing loss that was caused or 
aggravated by an incident of service, or within one year of 
service discharge. 

2. The Veteran does not have tinnitus that was incurred 
during active duty service.

3. The Veteran does not have residuals of a foreign object 
(needle) in the right hip. 




CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2008).

2. The criteria for the establishment of service connection 
for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

3. The criteria for the establishment of service connection 
for residuals, foreign object (needle) in the right hip are 
not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in a letter issued in July 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claims, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
Veteran's service medical records, except for his 
January 1954 separation examination, are not at the National 
Personnel Records Center (NPRC) for review. Service medical 
records were presumably destroyed in a fire in the early 
1970's at the NPRC. In cases where the veteran's service 
medical records are unavailable through no fault of his own, 
there is a heightened obligation to assist the claimant in 
the development of his case. See O'Hare v. Derwinski, 1 
Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.303(a) (1993). Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection. See Moore v. Derwinski, 1 Vet.App. 401 (1991). 

"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence." Smith v. Derwinski, 2 Vet.App. 
147, 148 (1992).  However, the apparent destruction of 
Government records does not create an "adverse presumption" 
against the Government.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 
215, 218 (2005); affirmed 455 F.3d 1346 (2006).  

In a November 2008 letter to the Veteran, he was informed 
that the Records Center had determined that his service 
medical records may have been destroyed in a fire at the 
Center in 1973. He was asked to complete NA Form 13055 and to 
provide as much detailed information as possible to 
facilitate his claim. He was also provided alternate evidence 
information, indicating a list of possible alternative 
evidence sources that may help to substantiate his claim. He 
was given 30 days to submit the requested evidence. The 
Veteran did submit the NA Form 13055, but no other alternate 
evidence in support of his claim. 

The record also includes VA treatment records, private 
medical evidence, and VA examination reports related to the 
claims on appeal. There are no known additional records or 
information to obtain. 

A hearing was offered, and the Veteran testified before the 
undersigned VLJ at a Travel Board hearing in August 2009. The 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claims.


Service Connection 

The Veteran claims that service connection is warranted for 
hearing loss, tinnitus, and residuals, foreign object 
(needle) in the right hip based on service incurrence. The 
Veteran maintains that he sustained an injury in basic 
training to his ears resulting in hearing loss and tinnitus. 
As for residuals of a foreign object in the right hip, he 
related that he underwent inoculation in service and a needle 
broke off into his right hip. He claims to have had pain at 
that site since that time. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for hearing loss, 
tinnitus, or residuals, foreign object (needle) in the right 
hip. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including sensorineural hearing loss may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. See Under Secretary for Health 
letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385. 


Hearing loss and tinnitus

Separation examination dated January 1954 was the only 
service medical evidence associated with the claims folder. 
Clinical evaluation showed the Veteran's ears to be 
clinically normal. Hearing testing was 15/15 bilaterally. 

After service, the first medical evidence of record was a 
July 1978 medical statement from E.A.W., MD, which indicated 
that he had treated the Veteran for right painful ear 
syndrome. The examination showed wax or cerumen which was 
removed by washing or irrigating it. The examination further 
revealed he had a perforated tympanic membrane of the right 
ear. Dr. E.A.W. indicated that the Veteran had an ear 
infection when he was in service and was hospitalized for 
about seven days. He stated that the Veteran further related 
that since that time, he had problems with the ear, but never 
reported it. A September 1978 medical statement from Dr. 
E.A.W. also related that the Veteran was also treated for an 
ear infection of the right ear in April 1976. When the 
Veteran was treated in July 1978, the right ear drum, which 
appeared ruptured at that time, had not healed and still 
showed a perforation. 

In October 1978, the Veteran underwent a VA examination. He 
complained of hearing difficulty in the right ear and that he 
had sustained an ear infection of the right ear during basic 
training. The examination showed that the right ear was 
healing from a recent surgery, evidence of a persistent 
perforation in the anterior portion of the tympanic membrane 
was present. The left ear was normal. The impression was 
history of a chronic right tympanic membrane perforation, 
surgically corrected in September 1978, and very mild 
conductive loss, right ear. Audiometric examination showed 
none of the auditory thresholds were 26 or more in either 
ear. 

In March 1997, the Veteran underwent a VA general medical 
examination for pension purposes. The Veteran presented a 
history that in an infiltration course in 1952, he was 
crawling along the ground when an exploding device went off 
very close to the right side of his head. He stated that he 
sustained a ruptured eardrum that continued to drain 
throughout his military career. He also indicated that he had 
two surgeries to correct this problem in the 1970's. He 
indicated that the surgeries were unsuccessful. He also 
reported that  the ear still continually drained and that his 
hearing varied in the right ear and also rang. 

Physical examination showed the left tympanic membrane was 
normal and the right tympanic membrane had a very large 
perforation and there was clear drainage. There was no sign 
of infection. The pertinent assessment was chronic right ear 
perforation with chronic draining right ear with a history of 
hearing loss and tinnitus. 

The Veteran underwent a VA examination December 2004. He 
reported progressive hearing loss in his right ear that was 
first noticed in 1952. He had difficulty hearing in crowds or 
when background noise was present. He reported a tympanic 
membrane perforation during his basic training and two ear 
surgeries by VA of the right eardrum. He had a history of 
civilian occupational noise exposure and recreational noise 
exposure. He reported his injury was sustained in service 
when an explosion occurred close to him that burst his 
eardrum. He reported tinnitus as a result of the explosion. 
The tinnitus was said to occur constantly and in the right 
ear. He stated that his duties in service consisted of a 
truck driver. He fired weapons with his right hand. He did 
not use any hearing protection. 

The Veteran reported that after service, he worked in the 
construction industry and used hearing protection. He entered 
a hearing conservation program. He did not report any 
exposure to loud noise outside of military service. His 
current symptoms were difficulty hearing, and he was not 
receiving any treatment for the condition. There was no 
functional impairment resulting from the condition and the 
condition did not result in any time lost from work. 

Auricle and external ear examinations showed the left and 
right side were within normal limits. A right tympanic 
membrane perforation was present. Acoustic immitance measures 
were obtained to validate; a large cavity reading with 
reduced middle ear mobility and absent acoustic reflexes were 
obtained for the right ear and normal middle ear mobility was 
present for the left ear with present ipsilateral reflexes 
and absent contralateral reflexes. Response consistency to 
puretone and speech audiometry was poor. The auditory 
threshold findings in all of the frequencies from 500 to 4000 
were over 26 decibels in the right ear and the auditory 
threshold finding in the let ear was 45 decibels in the 4000 
frequency. 

The diagnoses were moderate-severe mixed hearing loss for the 
right ear, mild sensorineural hearing loss for the left ear, 
and mild right ear tinnitus. The examiner stated that it was 
less likely than not that the Veteran's hearing loss and 
right ear tinnitus were related to military noise exposure. 

The Veteran underwent a VA examination in June 2006. He 
complained of discharge from the right ear which hurt on and 
off. He also related trouble hearing. He indicated that he 
could hear "pretty good" on his left, but sometimes had 
trouble. He worked in the motor pool during service with a 
lot of noise. He reported noise exposure to firearms, machine 
guns, and dynamite explosions in service without hearing 
protection. He reported that he did use hearing protection in 
service on occasion around firearms and machine guns. He 
reported no noise exposure as a civilian with or without 
protection. He also reported that he had tinnitus and that 
the onset was in the 1970's, roaring and stopping up his 
right ear, periodically. He estimated that the tinnitus was 
as loud as a whisper. He indicated that when he put cotton in 
his ear, it reduced tinnitus, as well as when he used 
eardrops. He related noise exposure in service when he was 
subjected to an explosion, causing perforation to his 
tympanic membrane. He related his post military occupation as 
a concrete finisher which he stated provided no real noise 
exposure. 

The Veteran reported trouble with his right ear following 
basic training, but there was no mention of any ear related 
problems at the time of the Veteran's service discharge. 
There was no record of ear related problems until 1976, 22 
years after service when the Veteran was treated for an ear 
infection and a perforated right eardrum was detected. 

Due to the lack of evidence that the Veteran had either a 
severe right ear infection or was in close range to exploding 
dynamite during service, normal hearing at service discharge 
and in 1978, and no report of eardrum perforation or hearing 
loss at discharge, it was the examiner's opinion that 
bilateral hearing loss was not caused by or a result of 
military noise exposure or ear related illness during his 
military service. The examiner's opinion was that tinnitus 
was not caused by or the result of military noise service, or 
ear related illness during military service. 

The Veteran testified at a Travel Board hearing in 
August 2009. The Veteran stated that he had hearing loss and 
tinnitus that started in service, got worse, lessened and 
started bothering him again in the 1970's or 80's. He related 
his hearing loss to an explosion in service and also stated 
that he had two surgeries of his right eardrum performed by 
VA. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim. The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the Veteran's entire service medical evidence 
is not available for review. However, his January 1954 
separation examination which is of record, shows his hearing 
was normal in both ears, as evidenced by the whisper test and 
clinical evaluation. The first evidence of hearing loss was 
in 1978 after surgical correction of his tympanic membrane of 
his right ear. At that time, very mild conductive loss, right 
ear, was also noted. He still did not have any left ear 
hearing loss. Audiometric examination showed none of the 
auditory thresholds were 26 or more in either ear. 

The first evidence of hearing loss in either ear meeting the 
guidelines set by VA was in December 2004. At the time of his 
June 2006 VA examination, the examiner opined that since the 
Veteran did not have any evidence showing an ear injury in 
service as a result of exploding dynamite or infection in 
service, he had normal hearing on service discharge and as 
late as 1978, 24 years after service, the Veteran did not 
have hearing loss of either ear as a result of his military 
service. There was no upward shift in evidence indicating 
acoustic trauma due to significant noise exposure in service. 
Moreover, many years after service, although the Veteran had 
been surgically treated on two occasions for a perforated 
eardrum, his hearing was still considered to be normal and at 
the worst, hearing loss that did not meet VA criteria for 
hearing loss. Based on the foregoing, service connection for 
hearing loss is not warranted. 

As for the Veteran's claim for tinnitus,  there is no 
evidence medical or lay, that the Veteran had tinnitus in 
service, except for the Veteran's hearing testimony of such. 
However, the Veteran indicated prior to that time that he 
first noticed tinnitus in the 1970's . Although he indicated 
that he had tinnitus during his VA examination in 1997, he 
did not indicate the time of onset. The examiner who 
performed the Veteran's VA examination in 2006 also opined 
that due to the timing of onset, he could not relate the 
Veteran's tinnitus to his military service. Based on the 
medical evidence of record showing no evidence of acoustic 
trauma or ear injury in service, and the first medical 
evidence of tinnitus in 1997, many years after service, 
service connection for tinnitus is not warranted. 


Residuals, foreign object (needle) in the right hip. 

Separation examination of January 1954 showed no findings, 
treatment or diagnoses related to a foreign body lodged in 
the Veteran's right hip. 

In July 2006, the Veteran underwent a VA examination. He 
claimed that a needle was broken off in his hip during 
inoculation in service. An x-ray in January 2005 which showed 
the pelvic and gluteal area demonstrated no foreign body. 
Films taken at the time of the July 2006 examination also 
showed no indication of a foreign body. The x-ray showed 
rounded calcific density overlying the right iliac bone, 
question injection granuloma in gluteal region. There were no 
comparison examinations. Degenerative changes with some 
narrowing were shown in both hips. There were no obvious 
blastic or lytic lesions. 

An addendum to the July 2006 VA examination asked for an 
opinion as to whether there was evidence of a foreign body 
needle in the buttocks area. The examiner indicated that the 
x-ray taken at the time of the July 2006 examination showed a 
rounded calcified density seen overlaying the right iliac 
bone. This was evaluated as a questionable injection 
granuloma in the gluteal area. The complaint of the Veteran 
was that a needle was broken off in the gluteal area from an 
injection. There was no evidence of a needle foreign body in 
the gluteal area. An injection granuloma which was 
questionable could have formed at any time from any injection 
that the Veteran received throughout his lifetime. The 
injection granuloma definitely would not be related to a 
retained foreign body which would be a broken off needle. 

The Veteran testified at the August 2009 Travel Board hearing 
that a needle was broken off in his right hip when he was 
inoculated prior to going overseas in service. When he 
arrived in England, a doctor gave him some medicine to rub on 
the site to get the soreness out of his hip. He also 
testified that his family physician, who had since died, told 
him that the needle was still inside of his hip. He also 
indicated that he had x-rays taken by VA in the 1970's or 
1980's and they were unable to locate anything. 

There is no medical evidence showing that the Veteran had a 
retained foreign body in his hip as a result of an 
inoculation taken in service. The only evidence of record 
attributing a retained foreign body needle in the Veteran's 
right hip, is the Veteran's own allegations of such. The 
Veteran's statements do not constitute competent medical 
evidence. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
Veteran has not shown, nor claimed, that he possesses the 
medical expertise that is required to render a competent 
opinion as to actual diagnoses and/or medical causation. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinksi, 2 Vet. App. 492 (1992). 

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Since there is 
no medical evidence showing that the Veteran has residuals, 
foreign body (needle) in the right hip, service connection 
for this claim is not warranted. 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals, foreign body (needle) in 
the right hip is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


